Order issued February    1 , 2013




                                           In The
                                  C!tnurt nf AppeaLs
                        1Jiiftq 1.Bistritt nf Wcxas at 1.Ballas
                                    No. 05-11-00884-CV


                           IN RE PHILLIPPE P ADIEU, Relator


                Original Proceeding from the 219th Judicial District Court
                                  Collin County, Texas
                           Trial Court Cause No. 219-82277-07


                                       ORDER
                          Before Justices Francis, Myers, and Evans

       Based on the Court's opinion of this date, we DISMISS relator's petition for writ of

mandamus. We ORDER that relator bear the costs of this original proceeding.